                      IN THE UNITED STATES DI STRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

                                     )
Maurice D. Vaughn,                   )                                    .i   f   •




      Petitioner,                    )
                                     )   Case No. 3:14CV-00317-WMC
        v.                           )
                                     )
United States of America ,       I   )


     Respondent.                     )
                                     )


                               NOTICE OF APPEAL

    Comes now, the Petitioner, Maurice D. Vaughn, prose federal inmate hereby
moves the Honorable Court, pursuant to Rule 3 of the Federal Rules of Civil
Procedures, files this timely appeal on a decision by the District Court.
    The Petitioner filed a Motion for Relief pursuant to 60(b) on the District
Court for the Western District.of Wisconsin, which was denied by Order of the
District Court by Judge William Conley on May 10, 2019.
    The Petitioner now hereby appeals to the United States Court of Appeals
for the Seventh Circuit from a final Order entered in this action on May 10,
2019.


                                                Respectfully Submitted,


                                                Maurice D• Vaughn
                                                Reg. No. 04407-090
                                                FCI Fort Dix
                                                P.o. Box 2000
                                                Joint Base MDL, NJ 08640
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


                                    )
Maurice D. Vaughn,                  )
      Petitioner,                   )
                                    )   Case No. 3:14CV-00317-WMC
    v.                              )
                                    )
United States of America,           )
     Respondent.                    )
                                    )


                            CERTIFICATE OF SERVICE



    I hereby certify that on June 2, 2019 served a copy of the foregoing

Notice of Appeal, upon the below listed party by placing a copy in the U .s.

Mail to the below listed address.



United States Attorney
Bob Anderson
120 North Henry Street, Room 320
Madison, Wisconsin 53703


                                               Respectfully Submitted,

                                                falc~ / /
                                               Maurice D. Vau ~
                                               Reg. No. 04407-090
                                               FCI Fort Dix
                                               P .o. Box 2000
                                               Joint Base MDL, NJ 08640
